 1 McGREGOR W. SCOTT
   United States Attorney
 2 CATHERINE J. SWANN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814-2322
 4 Telephone: (559) 554-2762
   Facsimile: (559) 554-2900
 5 E-Mail: Catherine.Swann@usdoj.gov

 6

 7 Attorneys for the United States

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18-CV-02217-TLN-CKD

12                                 Petitioner,           ORDER TO VACATE HEARING AND
                                                         CLOSE THIS CASE
13                          v.

14   ANDREW D. SCOTT,
15                                 Respondent.

16

17

18          On October 1, 2018, Petitioner filed a notice of voluntary dismissal without prejudice pursuant to
19 Federal Rule of Civil Procedure 41(a)(1). In light of Petitioner’s voluntary dismissal, this action is

20 terminated by operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1). This

21 Court VACATES all pending dates, including the show cause hearing set for October 24, 2018. The

22 Clerk of Court is directed to CLOSE THIS CASE.

23

24 IT IS SO ORDERED.

25 Dated: October 3, 2018

26                                                   _____________________________________
                                                     CAROLYN K. DELANEY
27                                                   UNITED STATES MAGISTRATE JUDGE
28



30
